     Case 4:21-cv-02123 Document 1 Filed on 06/30/21 in TXSD Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

     RICHARD CASTILLO,                  §
          Plaintiff                     §
                                        §
                                        §
                 v.                     §     CA ___________________
                                        §
                                        §
       HARRIS COUNTY,                   §     JURY TRIAL DEMANDED
      CONSTABLE PCT. 6,                 §
          Defendant

                          PLAINTIFF’S COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

 COMES NOW Plaintiff Richard Castillo (”Plaintiff” or “Castillo”) complaining

of Harris County, Constable Pct. 6 (“CP6”), and for cause would show the

following:

                                     PARTIES

   1. Plaintiff is a fully certified Texas Peace Officer and resides in Harris

      County, Texas.

   2. CP6 is a political department of Harris County administered by

      policymaker and elected official Silvia Trevino (“ST”), and is a police

      agency in Harris County, Texas.




                                         1
  Case 4:21-cv-02123 Document 1 Filed on 06/30/21 in TXSD Page 2 of 5




                               JURISDICTION

1. Plaintiff timely filed his Charge of Discrimination, 460-

   2020 - 04004, and received his EEOC Right to Sue on March

   31, 2021; Plaintiff files this his federal Title VII and Title 42,

   USC §1981 Complaint within 90 days of the date of his

   receipt of his Right to Sue Letter.

                                    FACTS

2. Plaintiff is a Hispanic male, and was an officer at CP6 who opposed

   discriminatory employment practices and arbitrary violation of entity

   policies by Defendant, and until he was terminated and thereafter given a

   General Discharge based on false and arbitrary facts, was a certified Peace

   Officer in good standing in the State of Texas.

3. Plaintiff adopts his EEOC Charge of Discrimination and incorporates herein.

4. Plaintiff opposed racially discriminatory employment practices by Defendant

   treating African American applicants and employees less favorably that

   Hispanic’s or Whites.

5. Plaintiff also noted that Defendant violated or failed to comply without

   explanation entity rules, as exemplified by the following:

        a.   FAILURE TO PROVIDE 24 HOUR NOTICE OF INVESTIGATION DURING

             THE FIRST PHASE OF INVESTIGATION;

                                         2
      Case 4:21-cv-02123 Document 1 Filed on 06/30/21 in TXSD Page 3 of 5



            b.     AFTER COMPLETING ONE SMALL INVESTIGATION INTERNAL AFFAIRS

                   IMMEDIEATLY ADVISED CAPTAIN CASTILLO THERE IS ANOTHER

                   PENDING INVESTIGATION ON HIM.

            c.     DEFENDANT (“THEY”) FAILED TO ADIVSE PLAINTIFF HE WAS UNDER

                   INVESTIGATION

            e.     DURING THE WRITTEN STATEMENT CASTILLO WAS COERCED TO

                   GIVE STATEMENT WITHOUT SEEKING LEGAL COUNSEL;

            f.     THEY DID NOT PROVIDE CAPTAIN CASTILLO APMPLE TIME TO SEEK

                   LEGAL ADVICE;

            g      THEY WERE UNTRUTHFUL ABOUT COMPLAINTS FROM DEPUTIES

            h.     THEY FAILED TO OVERALL PROVIDE CASTILLO WITH ANY

                   INFORMATION THAT WOULD NOTIFY HIM TO HE WAS BREAKING

                   POLICY;

            i.     THEY NEVER ADVISED CASTILLO THE RIGHT TO CONFRONT THE

                   ACCUSER NOR DID THEY EVER ATTEMPT TO SETTLE THIS MATTER

                   VIA MEDIATION;

            j.     BEFORE CASTILLO WAS TERMINATED PCT.6 FAILED TO ADVISE ON

                   WHAT GROUNDS WAS CASTILLO TERMINATED

            k.     IT WAS NOT TILL 7 DAYS LATER BY LAW TCOLE MANDIDATED PCT 6

                   TO GIVE A REASON FOR TERMINATION.


                              CAUSES OF ACTION

6.      Defendant retaliated against Castillo because he opposed discriminatory

employment practices in violation of Title VII.

7.      Defendant denied Castillo substantive and procedural due process rights and

deprived him of a career in public law enforcement .
                                         3
      Case 4:21-cv-02123 Document 1 Filed on 06/30/21 in TXSD Page 4 of 5



8.      But for Defendant’s violation of Title VII, and or the Fourteeneth

Amendment, Castillo would not have been terminated.

9.      Defendants illegal conduct has proximately caused Castillo to suffer

damages.

                                      PRAYER


       Plaintiff prays that upon trial hereof before a jury of her peers, whereupon ,

 she be awarded judgment for damages, economic and non-economic, and

 reasonable and necessary attorney’s fees and costs of court.

                                       Respectfully submitted,
                                       /s/ Larry Watts
                                       Watts & Company Lawyers, LTD
                                       Larry Watts SBN 20981000
                                        FED Id 7092
                                 Counsel for Plaintiff, Richard Castillo




                                          4
Case 4:21-cv-02123 Document 1 Filed on 06/30/21 in TXSD Page 5 of 5




                                5
